40 F.3d 1244
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  Roosevelt TAYLOR, Jr., Petitioner.
No. 94-8060.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 26, 1994.Decided Nov. 3, 1994.

On Petition for Writ of Mandamus.
Roosevelt Taylor, Jr., Petitioner Pro Se.
PETITION DENIED.
Before ERVIN, Chief Judge, and WILKINSON and HAMILTON, Circuit Judges.
PER CURIAM:


1
Roosevelt Taylor, Jr., filed a petition for a writ of mandamus asking this Court to compel a Virginia state court to act on his state habeas corpus petition.  Federal courts have no general power to compel action by state courts.   See Davis v. Lansing, 851 F.2d 72, 74 (2d Cir.1988);   Gurley v. Superior Court of Mecklenburg County, 411 F.2d 586, 587 (4th Cir.1969).  Accordingly, although we grant leave to proceed in forma pauperis, we deny the petition for a writ of mandamus.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
PETITION DENIED.